Citation Nr: 1002858	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-12 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a lower back disability 
to include degenerative disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from April 1962 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Lincoln, Nebraska, which denied 
the Veteran's claim for service connection for degenerative 
disease of the lumbar spine.   


FINDING OF FACT

The greater weight of probative evidence of record 
establishes that the Veteran's current degenerative disease 
of the lumbar spine is not causally related to a disease, 
injury or event in service.


CONCLUSION OF LAW

A lower back disability, to include degenerative disease of 
the lumbar spine, was neither incurred in, nor aggravated by 
active service, and did not manifest within one year of 
service separation.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.304(b), 3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

        

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated April 
2005.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection and the division of responsibility between the 
appellant and VA for obtaining the required evidence.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  Although the 
regulation previously required VA to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, the regulation has been amended 
to eliminate that requirement for claims pending before VA on 
or after May 30, 2008.

On March 3, 2006, during the pendency of the Veteran's claim, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

The Board notes that the Veteran was given appropriate notice 
according to Dingess in a March 2006 letter.  To the extent 
there was any error in the timing of such notice, however, 
since the Board has concluded that the preponderance of 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned in regard to this matter is 
rendered moot.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

        b.) Duty to Assist

The Board notes that it is satisfied that VA has complied 
with the VCAA duty to assist regulations by aiding the 
Veteran in obtaining evidence, and that all reasonable 
efforts to develop the record have been made.  The claims 
file contains the Veteran's service treatment records, post-
service VA treatment records, and a VA spine examination 
report dated August 2005.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  
The Veteran has not referred any available outstanding 
records that he would like to obtain that have not already 
been obtained and associated with the claims folder.  

As noted above, the Veteran was provided with a VA spine 
examination in August 2005 pursuant to his claim for service 
connection.  The duty to assist does not include the duty to 
remand solely due to the passage of time.  See VAOPGCPREC 11-
95.  The Board also notes that, in a January 2010 appellate 
brief, the Veteran's representative has claimed that the VA 
examination was inadequate because the examiner allegedly 
failed to take all the facts of the Veteran's claimed in-
service back injury into consideration.  He has also 
requested that the Veteran be afforded a new examination with 
another VA examiner.  

However, the Board disagrees and finds the August 2005 
examination to be more than adequate.  The examination report 
is predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  It considers all of 
the pertinent evidence of record, to include the Veteran's 
service and postservice medical records and the statements of 
the appellant.  Furthermore, the examiner considered the 
Veteran's history of an in-service back injury in 1964 when 
the Veteran fell down a ladder and sustained an acute 
thoracolumbar strain.  Furthermore, the examination report 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Accordingly, the Board concludes that it has carefully 
considered the provisions of the VCAA in light of the record 
on appeal and, for the reasons expressed above, finds that 
the development of the claim has been consistent with the 
provisions of the VCAA.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the VCAA notice.  The purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).   

Additionally, service connection for arthritis may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one (1) year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

III. Analysis
 
The Veteran contends that while serving on the U.S.S. Hamner 
off the Coast of Vietnam, he fell from of a ladder situated 
horizontally between the decks of two ships and seriously 
injured his back.  He claims that he has experienced chronic 
back problems ever since.  See statement, April 2005.

As an initial matter, a review of the Veteran's service 
treatment records shows normal findings for the spine and 
other musculoskeletal system during his April 1962 enlistment 
examination.  He also indicated, on the accompanying medical 
history report, that he had never experienced any chronic 
back problems.  Clinical treatment records show that in June 
1963, the Veteran was seen in the dispensary with complaints 
of back and neck pain after he reported slipping and falling 
from a ladder the previous night.  An examination revealed 
pain with thoracic segment involvement, flexion minimal 
paravertebral splinting, and spasms.  X-rays of the entire 
spine were negative for fractures.  The diagnosis was acute 
thoracolumbar strain; he was treated with muscle relaxants 
and heat, and was placed on temporary light duty.  The 
Veteran's subsequent service treatment reports are negative 
for any complaints of, treatment for, or diagnosis of a back 
disorder.  His January 1965 service separation examination 
revealed normal findings in all systems, including the spine 
and musculoskeletal system.  

A November 1996 VA treatment record, while noting that the 
Veteran had a cyst removed from his lower back 3 months 
prior, noted that the Veteran had no complaints of back pain.  

In July 1999, the Veteran was seen at St. Francis Medical 
Center after having a stroke.  During hospitalization, he 
complained of dizziness, nausea, vomiting and back pain.  
However, a cervical spine X-ray revealed normal findings.  
There were no clinical findings or complaints specifically 
mentioning his lower back.  On the contrary, a July 1999 
History and Physical examination report notes that review of 
his musculoskeletal system was negative.  Pertinent 
impressions of cerebellar cerebrovascular accident and 
diabetes were records.  

In March 2003, he was seen by a physical therapist with 
complaints of back pain after purchasing a water bed and said 
that his goal was to get VA to buy him a new mattress.  At 
that time, he told the therapist that he had "had back pain 
forever," but made no mention of back pain that stemmed from 
military service or any recent trauma.  X-rays revealed 
degenerative changes in the lumbosacral spine and hips 
bilaterally.  He was diagnosed with chronic low back pain.

Subsequent VAMC treatment reports in April and June 2004 show 
that the Veteran was repeatedly counseled about the 
importance of regular exercise for prevention of, and in 
relation to his degenerative disease.

In August 2004, the Veteran was seen at the Omaha VA Medical 
Center ("VAMC") with complaints of back pain after 
sustaining a fall on his right side three weeks earlier.  He 
reported that he experienced pain upon getting out of bed in 
the morning, but did not experience radiculopathy, bladder or 
bowel problems.  The assessment was back pain.  An x-ray 
taken that day revealed well-maintained disc spaces without 
evidence of spondylolysis or spondylolisthesis.  Pedicles 
were intact bilaterally, however, facet joint disease was 
noted at L4-5 and L5-S1.  The diagnosis was minimal 
degenerative changes to the lumbar spine. 

In August 2005, he was afforded a VA spine compensation and 
pension examination.  The examiner first noted that he had 
reviewed the Veteran's complete claims folder, including his 
service treatment records, which showed that he had sustained 
a back injury in June 1963 (the examiner mistakenly noted the 
year as 1964) after falling from a ladder, at which time, he 
was diagnosed with an acute thoracolumbar spine strain.  He 
also noted that contemporaneous x-rays of the cervical, 
thoracic and lumbar spine had been negative for fractures or 
other acute abnormalities.  The Veteran also reported that he 
had undergone manipulative therapy and had been placed on 
light duty.  The examiner noted that there were no further 
complaints or treatment related to a back problem in service, 
and specifically noted that the Veteran's January 1965 
service separation examination report revealed completely 
normal back and musculoskeletal findings and was silent for 
any complaints of a chronic back disorder.  In eliciting the 
Veteran's post-service occupational history, the examiner 
observed that the Veteran reported that he had worked as a 
miner, including in gold mines, and also as an over-the-road 
trucker for 30 years until July 1999, when he sustained a 
stroke and was forced to retire.  The examiner found that 
there were no other treatment reports relating to a back 
disorder between the Veteran's June 1963 injury in service 
and his August 2004 VA treatment for a fall.  X-rays taken 
during the examination revealed a finding of mild, multilevel 
degenerative disc and facet disease, and bilateral sclerosis, 
with possible fusion of the sacroiliac joints.

After again noting that he had reviewed the complete evidence 
of record, and had elicited the Veteran's history of service 
and post-service complaints and work history, which the 
examiner called "pertinent," he diagnosed the Veteran with 
degenerative disease of the lumbar spine and opined that his 
current disorder was less likely than not the result of the 
back injury he sustained in service.  The examiner noted that 
that injury was an acute strain without radiologic 
abnormalities.  He also noted that there was no evidence of 
any further complaints or clinical findings related to a back 
problem after that accident, and at the Veteran's service 
separation examination, there were no abnormal findings.  In 
this respect, he also noted that there was no medical 
evidence to suggest that the Veteran had any ongoing back 
problems between 1963 and 2004, when he sought treatment for 
back pain after a fall.  With regard to the Veteran's post-
service occupational and recreational activities, the 
examiner noted that, per the Veteran's report, he had worked 
in potentially "back-straining" activities, including 
physical labor in gold mining and trucking.  He added that 
the x-rays taken in August 2004 and August 2005 merely showed 
findings consistent with normal age progression, especially 
in light of his altered gait, which was the result of his 
1999 stroke. 

Based on a review of the complete claims folder, the Board 
concludes that the greater weight of probative evidence is 
against the Veteran's claim for service connection for 
degenerative disease of the lumbar spine.  In this regard, 
the Board has considered whether service connection is 
warranted either on a direct or presumptive basis for such 
disease.  The Board finds that the Veteran's report of 
ongoing chronic back problems following his 1963 in-service 
back injury are outweighed by the clinical evidence that 
fails to document such complaints.  On the contrary, the 
Veteran's contemporaneous service examination indicates that 
examination of his musculoskeletal system was within normal 
limits.  This examination report is highly probative as it 
shows that the Veteran at service discharge did not have any 
complaints or diagnosis of back disability.  Likewise, there 
is no evidence of any findings of arthritis of the lower 
back, or any other lower back condition, within on year prior 
to release from active duty.  As such, service connection for 
degenerative disease of the lumbar spine on a presumptive 
basis is not warranted. 

With regard to granting service connection on a direct basis, 
the Board notes that whether a physician provides a basis for 
his or her medical opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

In this case, as noted above, the VA examiner's August 2005 
opinion that the Veteran's current low back disability was 
less likely than not the result of his 1963 acute back strain 
in service was based on a complete physical examination, a 
thorough review of the Veteran's service treatment records, 
as well as his enlistment and separation examination reports, 
a review of diagnostic test results, and the Veteran's self-
reported history concerning his in-service injury and his 
post-service occupational history.  He also noted that there 
was no medical evidence that the Veteran had ever experienced 
any further back problems following his 1963 injury until he 
was seen at the VAMC in 2004.  In arriving at this 
conclusion, he specifically provided reasons and bases for 
his opinion, noting the Veteran's post-service history of 
mining and 30 years as a trucker, his altered gait due to his 
1999 stroke, and degenerative spine disorders consistent with 
normal age progression.  

In considering the August 2005 VA opinion, the Board observes 
that the opinion was supported by sound medical principles 
and sustainable reasons and bases.  In this report, the 
examiner indicated that he had reviewed the Veteran's entire 
claims file and interviewed the veteran, and he discussed the 
Veteran's service treatment records including the records 
pertaining to the Veteran's in-service back injury and 
service separation examination report.  However, the Board 
observes that the Veteran did not specifically mention the 
March 2003 VA outpatient treatment record where he complained 
of low back pain.  The Court has held that "there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties."  See Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992) (quoting United States v. Chemical Foundation, 
Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  
Unless rebutted by clear evidence to the contrary, VA is 
entitled to the benefit of this presumption.  Id.

Because the examiner noted that he reviewed the entire claims 
file and specifically discussed the Veteran's service 
treatment records and post service VA treatment in 2004, it 
is reasonable to presume that he also considered the March 
2003 VA outpatient treatment record even though he did not 
specifically discuss it.  Therefore, the Board finds that the 
August 2005 examination report provides reliable, competent 
information and conclusions necessary to decide the appeal.  
The examiner's competent medical opinion, based on a review 
of the entire claims file, interview of the Veteran, and 
physical examination of the Veteran does not support the 
Veteran's Claims for service connection because a review of 
the evidence revealed that the Veteran's current low back 
disability was reflective of the aging process and his 
altered gait was the result of his postservice stroke.  
Therefore, the claim for service connection for a low back 
disability must be denied.

In this regard, the Board notes that following the Veteran's 
military service, the first competent evidence of record that 
he sought treatment for, or was diagnosed with a chronic low 
back disorder was decades after his in-service back strain, 
in March 2003, when sought to obtain a new mattress from VA 
and was diagnosed with chronic low back pain.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount 
of time that passed between service and the first treatment 
or documented complaint of record of lower back problems is 
evidence that weighs against the Veteran's claim.  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay assertions that he has 
experienced chronic back pain since service.  In this regard, 
the Court has repeatedly held that a Veteran is competent to 
describe symptoms of which he or she has first-hand 
knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002); Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Board finds that back pain is the type of 
symptom that a Veteran is competent to describe.  See Barr v 
Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As such, the Board finds 
his assertions regarding continuous back pain since his in-
service injury entitled to some probative weight.  However, 
even where a veteran has asserted continuity of 
symptomatology since service, the Court has held that he or 
she is not necessarily competent to establish a link between 
the continuous symptomatology and a current underlying 
condition.  See McManaway v. West, 13 Vet. App. 60, 66 
(1999), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
As noted above, a competent VA examiner, who, after taking 
all of the evidence into consideration, including a thorough 
physical examination, x-ray results, the Veteran's complete 
medical history regarding his back problems as well as his 
lay history of a physically-demanding occupation in mining, 
concluded that his current degenerative disease of the lumbar 
spine was less likely than not the result of active duty 
service.  As noted above, in reaching that conclusion, he 
considered the Veteran's lay statements, but also noted his 
40-year history without back complaints or treatment, and the 
result of normal age progression on the spine.  The Board 
finds that this opinion by a competent health care specialist 
is the most probative evidence of record as to the 
relationship between the Veteran's current disability and 
service, and that it ultimately outweighs the Veteran's own 
lay reports as to his history.

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for service connection.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the "benefit-of-the-doubt" 
rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there 
is not an approximate balance of evidence, that rule is not 
applicable in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for a low back disability, 
to include degenerative disease of the lumbar spine, is 
denied.



____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


